Citation Nr: 1633180	
Decision Date: 08/22/16    Archive Date: 08/26/16

DOCKET NO.  10-22 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a low back disability.

2.  Entitlement to a rating in excess of 10 percent for a left knee disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. Matta, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from November 1988 to April 1995.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Wichita, Kansas Department of Veterans Affairs (VA) Regional Office (RO).  In January 2014, this case was remanded for additional development (by a Veterans Law Judge (VLJ) other than the undersigned).  It has now been assigned to the undersigned.

In a March 2016 VA knee and lower leg conditions examination, the Veteran complained of right knee pain.  As he appears to be raising a claim of service connection for a right knee disability, this matter is referred to the Agency of Original Jurisdiction (AOJ) for clarification and any appropriate action.  38 CFR 19.9(b)(2015); see 79 Fed. Reg. 57,660 (Sept. 24, 2014) (codified in 38 CFR Parts 3, 19, and 20 (2015)).

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if action on his part is required.


REMAND

The most recent supplemental statement of the case (SSOC) addressing the current appeal was furnished to the Veteran in July 2014.  Additional pertinent evidence has been received since the July 2014 SSOC, including the reports of March 2016 VA back, knee, and peripheral nerve examinations.  Without a waiver of initial RO consideration, a remand is necessary for the issuance of an SSOC that considers all of the evidence of record associated with the claims file.  38 C.F.R. §§ 19.31, 19.37 (2015); see also Disabled American Veterans  v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).




Accordingly, the case is REMANDED for the following:

The AOJ should consider all new evidence received since the July 2014 SSOC, and adjudicate the claims, to include whether separate (additional) ratings should be assigned for any neurological disability related to the Veteran's service-connected low back disability.  If the benefits sought remain denied, the AOJ should issue an appropriate SSOC and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




